    Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


LOUISIANA MARINE OPERATORS, LLC                                CIVIL ACTION


VERSUS                                                         NO. 19-9302


JRC MARINE, LLC, ET AL.                                        SECTION: “H”
                                                                (Applies to: 19-9302)

                          ORDER AND REASONS
      Before the Court is Plaintiff Louisiana Marine Operators, LLC’s (“LMO”)
Motion for Partial Summary Judgment Regarding Liens (Doc. 186). For the
following reasons, the Motion is GRANTED.


                               BACKGROUND

      This case arises out of a vessel collision that took place on the Mississippi
River between the M/V Miss Dixie (“the Miss Dixie”) and the M/V D&R Boney
(“the D&R Boney”) on February 13, 2019 at or near Nine Mile Point in New
Orleans, Louisiana. At the time of the collision, LMO was a party to a Bareboat
Barge Sub-Charter Agreement, which obligated LMO to maintain and
preserve various barges. After some of the barges in LMO’s care were damaged
in the collision between the Miss Dixie and the D&R Boney, LMO brought this
suit against the operator of the Miss Dixie, JRC Marine, LLC (“JRC”), in
personam, and the Miss Dixie, in rem, for damages.
    Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 2 of 6



      In its Third Amended Complaint, LMO added claims against Ranny
Fitch, the owner and managing member of JRC. LMO alleges that Fitch has
filed a Notice of Claim of Lien with the United States Coast Guard National
Vessel Documentation Center against numerous barges, asserting a lien in the
amount of $4,000,000.00 for unpaid services. LMO alleges that the lien is
fraudulent and invalid and asks that it be declared null and void and be
stricken from the record of the United States Coast Guard National Vessel
Documentation Center. LMO now moves for summary judgment on its claim
regarding the lien asserted by Fitch. Fitch opposes.


                                LEGAL STANDARD
      “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” 1 “As to materiality . . . [o]nly disputes over
facts that might affect the outcome of the suit under the governing law will
properly preclude the entry of summary judgment.” 2 Nevertheless, a dispute
about a material fact is “genuine” such that summary judgment is
inappropriate “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 3
      In determining whether the movant is entitled to summary judgment,
the Court views facts in the light most favorable to the non-movant and draws
all reasonable inferences in his favor. 4 “If the moving party meets the initial
burden of showing that there is no genuine issue of material fact, the burden


      1  FED. R. CIV. P. 56.
      2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
      3 Id. at 248.
      4 Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).


                                            2
     Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 3 of 6



shifts to the non-moving party to produce evidence or designate specific facts
showing the existence of a genuine issue for trial.” 5 Summary judgment is
appropriate if the non-movant “fails to make a showing sufficient to establish
the existence of an element essential to that party’s case.” 6
       “In response to a properly supported motion for summary judgment, the
nonmovant must identify specific evidence in the record and articulate the
manner in which that evidence supports that party’s claim, and such evidence
must be sufficient to sustain a finding in favor of the nonmovant on all issues
as to which the nonmovant would bear the burden of proof at trial.” 7 The Court
does “not . . . in the absence of any proof, assume that the nonmoving party
could or would prove the necessary facts.” 8 Additionally, “[t]he mere argued
existence of a factual dispute will not defeat an otherwise properly supported
motion.” 9


                                LAW AND ANALYSIS
       Under the Commercial Instruments and Maritime Liens Act (“CIMLA”),
a person may obtain a maritime lien against a vessel by providing it with
“necessaries.” 10 It states, in relevant part, that “a person providing necessaries
to a vessel on the order of the owner or a person authorized by the owner . . .
has a maritime lien on the vessel [and] may bring a civil action in rem to
enforce the lien.” 11 The Fifth Circuit has advised that the provisions of the

       5 Engstrom v. First Nat’l Bank, 47 F.3d 1459, 1462 (5th Cir. 1995).
       6 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
       7 Johnson v. Deep E. Tex. Reg. Narcotics Trafficking Task Force, 379 F.3d 293, 301

(5th Cir. 2004) (internal citations omitted).
       8 Badon v. R J R Nabisco, Inc., 224 F.3d 382, 393–94 (5th Cir. 2000) (quoting Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)).
       9 Boudreaux v. Banctec, Inc., 366 F. Supp. 2d 425, 430 (E.D. La. 2005).
       10 46 U.S.C. §§ 31301–31343.
       11
          46 U.S.C. § 31342(a)(1), (2).

                                              3
     Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 4 of 6



CIMLA should be applied “stricti juris to ensure that maritime liens are not
lightly extended by construction, analogy, or inference.” 12
         The Notice of Claim of Lien at issue identifies Ranny Fitch as the
claimant and asserts a lien in the amount of $4,000,000.00 for labor, unpaid
towing wages, unpaid fuel, and unpaid barge material against 21 barges and
vessels. LMO moves for summary judgment on its claim that the lien asserted
by Fitch is invalid pursuant to the CIMLA. 13
         First, LMO points out that the Notice of Lien identifies Fitch as the
claimant—not JRC. It argues that Fitch does not have a personal lien against
the vessels because he did not perform any services for the vessels. Fitch
admits that he does not have a personal lien but contends that he intended to
file the Notice on JRC’s behalf. Despite being on JRC letterhead, however, the
Notice does not mention JRC and expressly identifies Ranny Fitch as the
claimant. Accordingly, because Fitch is not a “person providing necessaries to
a vessel,” the lien is invalid.
         Even assuming the lien had been properly filed in JRC’s name, however,
LMO points out that many of the items for which Fitch has claimed a lien have
no legal support. Indeed, Fitch admits that that a lien in the amount of
$4,000,000.00 would be “unenforceable for that amount,” but suggests that the
correct amount might be closer to $600,000.00. Accordingly, the lien as filed in
the records of the United States Coast Guard National Vessel Documentation
Center is indisputably invalid.




         12   Martin Energy Servs., L.L.C. v. Bourbon Petrel M/V, 962 F.3d 827, 831 (5th Cir.
2020).
        LMO also names JRC in its Motion. However, as Fitch points out, LMO’s Complaint
         13

and Supplemental Complaints do not assert a claim regarding liens against JRC.

                                                4
     Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 5 of 6



       That said, this Court makes no finding as to whether JRC may have a
lien against any of LMO’s barges or in what amount. “A maritime lien is silent
and need not be recorded in order to retain its vitality.” 14 Indeed, “[t]he purpose
of filing a § 31343 notice of lien with the U.S. Coast Guard is to afford notice to
a subsequent purchaser or other third parties of the existence of the filer’s
claim against the vessel.” 15 Because JRC has not sought to enforce any lien,
this Court will not make a finding thereto.
       Finally, LMO requests attorney’s fees and costs for defending against the
lien. Pursuant to 46 U.S.C. § 31343(c)(2), the prevailing party in a civil action
to declare that a vessel is not subject to the notice of claim of lien may be
awarded costs and attorney’s fees unless the other party’s position was
substantially justified or other circumstances make an award of costs and
attorney’s fees unjust. Here, Fitch makes very little attempt to justify the lien
as filed. Indeed, he admits that it is unenforceable in the amount filed, yet he
refused LMO’s request to amicably release the liens prior to the filing of this
Motion. Accordingly, LMO is entitled to reasonable attorney’s fees and costs
for defending against Fitch’s baseless lien.


                                    CONCLUSION
       For the foregoing reasons, the Motion is GRANTED.
       IT IS ORDERED that the Notice of Claim of Lien filed by Ranny Fitch
in the amount of $4,000,000.00 against Barges 005006, 005024, 005028,
005030, 005032, 005426, 005492, 005495, 005496, 005497, MM-3506, MM-



       14  RSDC Holdings, LLC v. M.G. Mayer Yacht Servs., Inc., 429 F. Supp. 3d 246, 259
(E.D. La. 2019) (quoting Puerto Rico Ports Auth. v. Barge KATY-B, 427 F.3d 93, 104 (1st Cir.
2005)).
        15 Id.


                                             5
    Case 2:19-cv-09302-JTM-DMD Document 229 Filed 04/07/21 Page 6 of 6



3510, MM-3518, MM-3519, MM-3526, MM-3535, MM-3539 and MM-3543 is
invalid and is STRICKEN from the records of the United States Coast Guard
National Vessel Documentation Center.
      IT IS FURTHER ORDERED that Fitch shall pay reasonable
attorney’s fees and costs to LMO for its defense of the aforementioned lien. The
calculation of the award of attorney’s fees and costs is REFERRED to the
magistrate judge.



            Signed this 6th day of April 2021, in New Orleans, Louisiana.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                       6
